”.-”508   ’


     OFFICE   OF       THE   ATTORNEY   GENERAL     OF TEXAS




                   1                         I
               \                             --


Prairie View Ctate Normal a%d Industrial 9o;bL+egs
Prairie View, Texas                      ,, ',
G&ntleBlen:                     Attention:,~~.B+>I,V&&IS
                                Opinion M&&g512
                                R8l  cO~~letiO~.-~~~-ssd;rrea
                                                           COuT88B




                                         d&r88      (3) S8lWSt8r
                                           #by     oorreapondenae




                               as stated .in the   law.*




            *S8C.  4.  !fOperson h8r8aft8r shall be OOrtii
     fiad to teach in the public schools of th8 State
     or Texas Util h8 has SSCurSd oredlt for the
     course in both Federal and Stat8 Constitutione or
     the @ade of inetruotitinUgOn whioh he i0 apply-
     I.nc For the oertifioate, that is either of the
     subcollege    or of the college work; or in lieu
     thereof    shall have passed an 8XaminatiOn Bet by
prairie View State IIormal and   Industrial   COlleg8,   Page 2



     th8 Stat8 Suparintandant Of Zublio InstrUOtiOn
     on the Constitutiona of the United States and
     Texas; provided, that any person who has to his
     Oredit in anI7 standard college or unisersity of
     Texas as r.uch a6 six (0) hours of American Cov-
     ernment shall be deemed to have mat the reauirc-




          It is apparent that under Article 2603b-1, afa emended
in 1939, no etudent may b8 o8rtLiied for graduation with the
award of a co118ge d8gr88 until he shall have Oooipl8tOQ at
least eix hour8 for oredit in the govarnm8nta of the Stat8
of Texas or of the united Stat86 of America, or the equiva-
lent of both; or until he shall have OO?@let8Q at lea&
three hours of said oredit in government and at leaet three
hours of credit in 3 aour   in Military Scienoa as provided
for in an approved senior R. 0. T. C. unit. Thie the stu-
dent m8ntiOn8d in your letter of &III8 29, 1940, hae failed
to do.

          It is therefore the opinion of.thia department
and YOU are respeotiullV advised that under Section 4 ot
Article 2663b-1, VernOnis Annotated Civil StatUt8a, a stu-
dent who &EM conplated only three hours in Constitutional
History by correspondonce from the Frairie View State lyorntal
and Industrial Colleg8 is not 8ntitl8d to his IJester of
8ctenes degree until he shall have completed three additional
hours for credit in the i-overhment of the State of Texan or
of the United Metea oi America; or shall have Completed at
least three additional hours of aredit in a course in Military
Science aa provided in an approved senior  I?. 0. T. C. Unit.

                                          Very truly yL;ura